EXHIBIT 10.1

                                      

PHILLIPS-VAN HEUSEN CORPORATION

2006 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT





NOTICE OF STOCK OPTION GRANT

Phillips-Van Heusen Corporation (the "Company") grants to the Optionee named
below an option (the "Option") to purchase, in accordance with the terms of the
Phillips-Van Heusen Corporation 2006 Stock Incentive Plan (the "Plan") and this
nonqualified stock option agreement (this "Agreement"), the number of shares of
Common Stock of the Company (the "Shares") at the exercise price per share (the
"Exercise Price") as follows:




OPTIONEE

 

OPTIONS GRANTED

[                  ] Shares

EXERCISE PRICE PER SHARE

[The closing price of the Company's stock on the Date of Grant]

DATE OF GRANT

 

EXPIRATION DATE

 

VESTING SCHEDULE

Options will vest in four substantially equal installments on the following
dates, subject to the Optionee being employed by the Company on each such date:

 

Vesting Date

Options Vesting

[First Anniversary of the Date of Grant]

[25% of Award]

[Second Anniversary of the Date of Grant]

[25% of Award]

[Third Anniversary of the Date of Grant]

[25% of Award]

[Fourth Anniversary of the Date of Grant]

[25% of Award]




AGREEMENT




1.

Grant of Option.  The Company hereby grants to the Optionee the Option to
purchase the Shares at the Exercise Price, subject to the terms, definitions and
provisions of the Plan and this Agreement.  All terms, provisions, and
conditions applicable to the Option set forth in the Plan and not set forth
herein are incorporated by reference.  Other than with respect to paragraph b of
Section 4 hereof, to the extent any provision hereof is inconsistent with a
provision of the Plan the provisions of the Plan will govern.  All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.




2.

Exercise of Option.




a.

Right to Exercise.  This Option shall be exercisable on or prior to the
expiration date set forth above (the "Expiration Date"), in accordance with the
vesting schedule set forth above (the "Vesting Schedule") and with the
applicable provisions of the Plan and this Agreement.  In no event may this
Option be exercised after the Expiration Date.

 

b.

Method of Exercise.  This Option shall be exercisable only by delivery of an
exercise notice (the "Exercise Notice") which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised and such other provisions as may be required by the
Committee.  Such Exercise Notice shall be signed by the Optionee and shall be
delivered by mail or fax, to the Company’s designee accompanied by payment of
the Exercise Price.  The Company may require the Optionee to furnish or execute
such other documents as the Company shall reasonably deem necessary (i) to
evidence such exercise and (ii) to comply with or satisfy the requirements of
the Securities Act of 1933, as amended, the Exchange Act, or any Applicable
Laws.  The Option shall be deemed to be exercised upon receipt by the Company’s
designee of such written notice accompanied by the Exercise Price.




c.

Taxes.  Pursuant to Section 14 of the Plan, the Company shall have the power and
the right to deduct or withhold, or require the Optionee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Option.  The Company may condition the delivery
of Shares upon the Optionee’s satisfaction of such withholding obligations.  To
the extent permitted by the Committee, the Optionee may elect to satisfy all or
part of such withholding requirement by tendering previously-owned Shares or by
having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory tax withholding rate that could be imposed on the transaction
(or such other rate that will not result in a negative accounting impact).  Such
election shall be irrevocable, made in writing, signed by the Optionee, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.




3.

Method of Payment.  Pursuant to Section 6(f) of the Plan and subject to such
limitations as the Committee may impose (including prohibition of one or more of
the following payment methods), payment of the Exercise Price may be made in
cash or by check, by delivery of shares of Common Stock of the Company or a
combination thereof.




4.

Termination of Employment and Expiration of Exercise Period.  




a.

Termination of Employment.  If the Optionee's employment with the Company and
its Subsidiaries is terminated, the Optionee may exercise all or part of this
Option prior to the expiration dates set forth in paragraph b. herein, but only
to the extent that the Option had become vested before the Optionee's employment
terminated.  Notwithstanding the above, if the Optionee's termination of
employment (i) is due to Retirement, or (ii) is due to death, the Option shall
become 100% vested and shall remain exercisable until the expiration dates
determined pursuant to paragraph b. of this Section.




When the Optionee's employment with the Company and its Subsidiaries terminates
(except when due to Retirement or death), this Option shall expire immediately
with respect to the number of Shares for which the Option is not yet vested.  If
the Optionee dies after termination of employment, but before the expiration of
the Option, all or part of this Option may be exercised (prior to expiration) by
the personal representative of the Optionee or by any person who has acquired
this Option directly from the Optionee by will, bequest or inheritance, but only
to the extent that the Option was vested and exercisable upon termination of the
Optionee’s employment.




b.

Expiration of Exercise Period.  Upon termination of the Optionee’s employment
with the Company and its Subsidiaries, the Option shall expire on the earliest
of the following occasions:




i.

The Expiration Date;




ii.

The date three months following the termination of the Optionee’s employment for
any reason other than death, Cause or Retirement;




iii.

The date three years following the termination of the Optionee's employment due
to Retirement;




iv.

In the event of the death of the Optionee, the date three months following the
qualification of a representative of the Optionee's estate; or




v.

The date of termination of the Optionee’s employment for Cause.

  

5.

Transferability of Option.  The Option may not be transferred, pledged,
assigned, or otherwise disposed of, except (i) by will or the laws of descent
and distribution or (ii) for no consideration, subject to such rules and
conditions as may be established by the Committee, to a member or members of the
Optionee’s Immediate Family.  For purposes of this Option Agreement, the
Optionee’s “Immediate Family” means the Optionee's children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, former spouse,
siblings, nieces, nephews, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships or any person sharing the Optionee's household (other than a
tenant or employee).




6.

Miscellaneous Provisions.  




a.

Rights as a Stockholder.  Neither the Optionee nor the Optionee's transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.

 

b.

Regulatory Compliance and Listing.  The issuance or delivery of any certificates
representing Shares issuable pursuant to this Agreement may be postponed by the
Committee for such period as may be required to comply with any applicable
requirements under the federal or state securities laws, any applicable listing
requirements of the New York Stock Exchange, and any applicable requirements
under any other Applicable Law, and the Company shall not be obligated to
deliver any such Shares to the Optionee if either delivery thereof would
constitute a violation of any provision of any law or of any regulation of any
governmental authority or the New York Stock Exchange, or the Optionee shall not
yet have complied fully with the provisions of Paragraph 2(c) hereof.  Assuming
compliance with Applicable Laws, for income tax purposes, the Shares shall be
considered transferred to the Optionee on the date on which the Option is
exercised with respect to such Shares.  The Company shall not be liable to the
Optionee for any damages relating to any delays in issuing the certificates to
the Optionee, any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or the certificates themselves.




c.

Choice of Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.  




d.

Modification or Amendment.  This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 16 of the Plan may be made without
such written agreement.




e.

Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.




f.

References to Plan.  All references to the Plan shall be deemed references to
the Plan as may be amended.




g.

Headings.  The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Option for construction or interpretation.




h.

Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or by the Company forthwith to the Board or
the Committee, which shall review such dispute at its next regular meeting.  The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons.  




i.

Section 409A Compliance.  To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A of the Code, as
amended, and any related regulations or other guidance promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service ("Section 409A").  Any provision of the Plan or this Agreement that
would cause this Award to fail to satisfy Section 409A shall have no force or
effect until amended to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.




j.

Signature in Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.







PHILLIPS-VAN HEUSEN CORPORATION




 

By: ______________________________

 

Name:

Title:













The Optionee represents that s/he is familiar with the terms and provisions
thereof, and hereby accepts this Agreement subject to all of the terms and
provisions thereof.  The Optionee has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.
 The Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.  




Dated:______________________________
  Signed:___________________________________

 

Optionee






























